Citation Nr: 1417053	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from June 1958 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2014, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record reflects a current diagnosis of constant, bilateral tinnitus, as well as competent and credible reports of frequent and persistent symptomatology congruent with this diagnosis dating back to the Veteran's active duty.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that he has constant bilateral tinnitus as a result of in-service noise exposure, including exposure to small arms fire, fire from 105mm, 155mm and 175mm self-propelled guns, 8-inch Howitzer fire, and electronics, to include radar equipment.  

The Board notes that being exposed to the excessive noise caused by small arms fire, fire from 105mm, 155mm and 175mm self-propelled guns, 8-inch Howitzer fire, and electronics, to include radar equipment, is consistent with the circumstances, condition, and hardships of the Veteran's service.  38 U.S.C.A. § 1154(a).  Also, because the Veteran's reports of in-service noise exposure are congruent with his Military Occupational Specialty (MOS) as a field artillery radio operator, the Board finds that the Veteran is both competent and credible to report exposure to acoustic trauma in service.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with tinnitus, and he was not clinically diagnosed with such during his active duty.  Significantly, however, the United States Court of Appeals for Veteran's Claims (the Court) has held that tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to report on what he can perceive such as ringing in his ears while on active duty.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also finds the Veteran's statements that he experienced tinnitus in service to be credible.  Post service medical records reflect that the Veteran was diagnosed with constant, bilateral tinnitus at a March 2012 VA audiological examination.  

Concerning evidence of a nexus between the Veteran's currently-diagnosed tinnitus and his in-service noise exposure, the only nexus opinion is unfavorable to the Veteran's claim.  Specifically, the VA audiologist who conducted the March 2012 VA examination opined that the Veteran's current tinnitus was less likely as not related to his in-service noise exposure.  However, as stated by the examiner, this opinion is based on a lack of documentation of in-service symptomatology congruent with a diagnosis of tinnitus, and the Court has firmly held that such opinions are inadequate.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, it appears that the March 2012 examiner did not take into account the Veteran's retrospective reports of in-service tinnitus, which the Board has found to be competent and credible, in formulating the opinion.  This is contrary to the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In the present case, Board finds that the evidence of record is consistent with the Veteran's reports of experiencing frequent and persistent symptomatology consistent with a finding of tinnitus during and since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  As such continuity of symptomatology of tinnitus (as an organic disease of the nervous system) has been demonstrated.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, there is ample evidence, to include the Veteran's July 2012 notice of disagreement and the testimony at the January 2014 hearing at pages 10 and 13, that the Veteran initially experienced tinnitus in 1960, and the disability has continued since that time on a frequent and consistent basis.  The Veteran's assertions concerning experiencing frequent and persistent tinnitus since service have been consistent throughout the appeal period.  As noted above, the Veteran is certainly competent to report symptoms which he has experienced first-hand.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Because the reported symptoms associated with tinnitus, ringing in the ears, and medical history conveyed by the Veteran are congruent with the evidence, the Board finds his statements to be credible and highly probative in establishing frequent and persistent tinnitus symptomatology since service.  Washington, supra.  

Although the only medical opinion addressing the matter of nexus of the Veteran's tinnitus is inadequate, the Board is granting the Veteran's claim in full on grounds other than medical nexus.  Accordingly, a remand for further clarification of the August 2011 VA opinion as it relates to the Veteran's tinnitus claim is not necessary.  38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478 - 9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Therefore, in view of the lay and medical evidence of frequent and persistent tinnitus symptomatology since service and the lack of any evidence to the contrary, the Board finds that there is adequate evidence of record that the Veteran's frequent and persistent tinnitus symptoms during and since his active duty are related to his currently diagnosed tinnitus.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that service connection for this should be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The evidence of record reflects that the Veteran has demonstrated bilateral hearing loss "disability" for VA purposes under 38 C.F.R. § 3.385.  (See e.g., the March 2012 VA examination report and April 2013 private audiogram).  Further, as noted above, the Veteran's reports of in-service exposure to excessive noise are consistent with the circumstances, condition, and hardships of his service.  As such, elements (1) and (2) for direct service connection have been demonstrated.  

In light of above, the Veteran was provided a VA audiological examination in March 2012, and the examiner opined that the Veteran's bilateral hearing loss disability was less likely as not due to his in-service noise exposure.  In rendering this opinion, the examiner noted that the Veteran's service treatment records, to include the separation examination, did not reflect complaints of or treatment for decreased hearing acuity.  Further, the examiner noted that there was no evidence of a compensable hearing loss disability within the initial post-service year or for many years after separation.  

The Board finds the March 2012 VA opinion with respect to the Veteran's hearing loss claim to be inadequate for the purpose of adjudicating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court held that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  

Moreover, in Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service noted, pertinently, that delayed-onset bilateral hearing loss must be considered.  

The Board concludes that the rationale for the March 2012 VA examiner's opinion is contrary to Training Letter 10-02 and the Court's holdings in Ledford and Hensley, and thus, it is inadequate.  As such, on remand, an addendum opinion should be sought which addresses whether the Veteran's current bilateral hearing loss disability is the result of his in-service noise exposure with consideration of all of the evidence of record, to include his statement of experiencing decreased hearing acuity since 1960.  


Accordingly, the case is REMANDED for the following actions:  

1.  Transfer the Veteran's complete VA claims file to the audiologist who conducted the March 2012 VA audiological examination or, if she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology the Veteran's bilateral hearing loss disability.  The examiner is requested to review all pertinent records associated with the VA claims file and Virtual VA file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner is requested to provide an opinion as whether it is at least as likely as not (50% probability or more) that the Veteran's bilateral hearing loss is the result of acoustic trauma incurred during his service.  Rationale must be provided for the opinion proffered that discusses the Veteran's complete, pertinent medical history and cites to specific evidence in the claims file.  In this regard, the examiner must note that the Veteran has contended that he experienced in-service noise exposure and decreased hearing acuity since service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  

The examiner should note that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service, may serve as a basis for a grant of service connection for hearing loss, where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Any additional VA examination deemed warranted should be conducted.  

2.  When the development requested has been completed, the case should be reviewed on the basis of all of the evidence of record.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


